Citation Nr: 1311425	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sinus disorder to include sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and entitlement to total disability benefits due to individual unemployability (TDIU) were raised by the Veteran's representative in the December 2011 formal brief in support of the Veteran's claims.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from November 1982 to June 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar spine DDD and denied the Veteran's claims for service connection for sinusitis and residuals of dental trauma.  The Veteran disagreed and perfected an appeal.

In a June 2009 remand, the Board remanded the Veteran's claim for a hearing before a Veterans Law Judge (VLJ) to be scheduled.  In May 2010 and February 2012 decisions, the Board remanded the Veteran's claim for further evidentiary and procedural development.

In a November 2012 rating decision, the AOJ granted service connection for residuals of dental trauma.


FINDINGS OF FACT

1.  The Veteran does not have chronic sinusitis or rhinitis.

2.  The Veteran's currently diagnosed deviated septum was incurred during active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a deviated septum are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for a sinus disorder other than a deviated septum are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a sinus disorder to include sinusitis and a deviated septum.  See January 2013 Brief in support of Veteran's claim.  The evidence supports a finding of service connection for a deviated septum but does not support a finding that the Veteran had chronic sinusitis or allergic rhinitis during the pendency of the appeal.

The Board remanded the Veteran's claim for a medical examination and for further records.  Compliance with remand instructions is neither optional nor discretionary and where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  The Board's February 2012 remand specifically required VA to contact the National Personnel Records Center and request the Veteran's entire and complete service personnel record.  The Veteran's VA claims folder now includes those records.  The Veteran was also to be asked to identify any additional relevant medical records and VA records dating from October 2007 were to be obtained.  Both private and VA records were obtained on remand.  

The Board further required VA to contact appropriate DOD and service record holders and obtain records regarding the Veteran's arrest at Misawa Air Force Base on or about August 2, 1984.  VA received negative responses from the U.S. Navy Judge Advocate General's Office and information from the Veteran indicating that although he spent the night in jail, no arrest or arrest report was made and he was never punished for the incident.  Finally, the Board's February 2012 remand directed VA to provide the Veteran with a medical examination that described a "diagnosis of any sinus related disorder, to include rhinitis, sinusitis or other disorder, manifested by the Veteran since his discharge from service," and which provided an opinion regarding whether any such disorder was related to the Veteran's active duty service.  The record includes an April 2012 VA examination report that sufficiently answers the Board's concerns.  The Board finds that VA has substantially complied with the February 2012 remand.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated August 2005, March 2006 and June 2010 of the information and evidence necessary to substantiate a claim of service connection and was also informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The Veteran was informed of the evidence and information he was expected to provide.  Finally, the Veteran was informed in the June 2010 letter and a March 2006 letter of how VA determines a disability rating and an effective date.  

VA has obtained the Veteran's service treatment records, VA treatment records, private records and the Veteran has received VA medical examinations.  As described below, the Board has sufficient medical information to make a decision in this case.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  A claimant must first show evidence of the disability for which service connection is sought. In Brammer v. Derwinski, 3 Vet. App. 223 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent medical evidence to exist. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Upon pre-discharge examination in January 2004, the examiner noted evidence of partial nasal obstruction on the left, approximately 30 percent of expired air being processed through the left nostril.  Inspection of the nose disclosed marked deviation of the nasal septum to the left.  There was no postnasal drip and the oropharynx was clean.  The diagnosis was marked deviation of the nasal septum to the left with enlargement of the inferior turbinate, currently being considered for some surgical procedure to alleviate the problem.

When seen by VA in November 2004, the Veteran reported chronic sinus drainage and difficulty moving air.  He was shown to have reactive airways disease which improved with bronchodilator therapy.  He was on Combivent, various sinus pills and sprays.  The diagnostic assessment was sleep apnea with apparent deviated septum and large inferior turbinates, as well as asthma.  The examiner noted that Combivent, Ocean Spray and Chloromethane would be used for sinus symptoms.  

When seen in ENT consult later in November 2004, the Veteran reported nasal airway obstruction for more than 20 years.  He tried irrigations with some help.  There was no rhinorrhea.  Physical examination revealed septum deviation to the right, and no polyps or masses.  The assessment was nasal airways obstruction, right Eustachian tube dysfunction and obstructive sleep apnea.

In August 2007, the Veteran reported that he had a sinus infection due to the CPAP mask.  The medical practitioner diagnosed obstructive sleep apnea.  In October 2007, the Veteran reported that he had a chest x-ray with his private physician and was put on prednisone and a Z-Pak.  He was still coughing and wheezing.  In April 2010 he again had an upper respiratory infection and was on Prednisone for his coughing and wheezing.  

Private treatment records show a diagnosis of asthma in December 2005, December 2006 and January 2010.  In October 2007 the diagnosis was bronchitis with exacerbation of asthma.  Prednisone and a Z-Pak were prescribed.  
  
A VA examination in September 2010 noted the Veteran's report that he had a chronic sinus infection in the military and was told to have his deviated nasal septum corrected.  Since then, he has had sinus infections on and off.  He indicated that he did not have a nasal allergy but did have a history of sinusitis.  Currently, he had nasal congestion and constant difficulty breathing.  Physical examination revealed signs of nasal obstruction (40 percent on the left) and septal deviation that was not due to trauma.  The diagnosis was no objective evidence of sinusitis.  

As noted above, the Board directed VA to provide the Veteran with another medical examination that identified the diagnosable sinus disorders the Veteran manifested since his discharge from service.  The April 2012 VA examiner reviewed the Veteran's VA claims folder and determined that since the Veteran's discharge, he had been diagnosed with sinusitis and a deviated septum.  The examiner indicated that sinusitis was based solely on the Veteran's reports and not the record.  He reported that he was prescribed antibiotics at a minimum one time per year.  The examiner noted that sinusitis was noted only as a historical problem at the time of separation.  The examiner found that the medical record "is silent for the diagnosis of allergic rhinitis."  The examiner further specifically noted that the Veteran did not meet the criteria for a diagnosis of chronic sinusitis or allergic rhinitis.  The examiner's opinion is entitled to great probative weight as it is based on a review of the history, a physical examination and as an opinion with rationale was provided.  After reviewing the medical evidence, the examiner found that the only chronic sinus disorder the Veteran manifested during the period since his discharge is a deviated septum.

The February 2012 examiner further reviewed the Veteran's service treatment records and noted that they included an October 2003 record where the Veteran was "seen by ENT [ears nose and throat specialists] for nasal septum deviation and hypertrophic trubinates."  Thus, there is evidence of a deviated septum manifested during service.  The Board further observes that the Veteran has contended that he was punched in the face during an altercation and that the injury damaged his nose.  See the Report of Contact dated in July 2012.  The Veteran's current deviated septum appears to be consistent with such an injury.

The February 2012 VA examiner opined that the Veteran's deviated septum was related to his service and rationalized that his deviated septum was diagnosed during active duty service.  

The AOJ denied the Veteran's claim in a November 2012 supplemental statement of the case (SSOC) because, according to a regulatory guideline dated October 4, 2000, service connection for a deviated septum cannot be granted if there is no evidence of trauma; in other words, the evidence must show that the disorder is not congenital or pre-existed a veteran's entrance into active duty service.  

In this case, the Veteran has consistently maintained that he suffered a punch in the face.  The Board has no basis to find the Veteran's statement is incredible.  Indeed, nothing is noted on the Veteran's entrance physical regarding a deviated septum and he is, therefore, presumed to have been in sound physical condition when he entered service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012).  To that extent, the medical evidence supports the Veteran's contention and discounts the AOJ's assumption that the condition was congenital or pre-existed service.  The VA examiner also provided an opinion indicating that service connection is warranted for the deviated septum.  

In addition, as argued by the Veteran's representative, the AOJ has already accepted the fact that the Veteran suffered physical trauma to the mouth and sustained injuries to his teeth during service; the November 2012 rating decision found the injury and granted service connection for residuals caused by the injury during service.  The Veteran's service treatment records include the August 2, 1984, entry indicating that the Veteran said he had been punched in the face.  Other documents include statements that the Veteran was punched in the nose.  The contemporary evidence supports the Veteran's contention that he suffered an injury during service to the nose.  Thus, the Board finds that there is evidence of trauma in the record and that there is no evidence that the Veteran's deviated septum was congenital.  For that reason, the regulatory guideline referred to in the SSOC does not prevent service connection in this case.

For the reasons stated above, the Board finds that the Veteran is entitled to service connection for a deviated septum.  It is noted that the representative requested that another examination be conducted to determine the percentage of nasal passage obstruction for Diagnostic Code 6502.  However, the Board above found the examination to be adequate with respect to the issue of service connection.  Accordingly, another examination with respect to the issue of service connection is not required.  

However, the Board finds that service connection for a sinus disorder other than a deviated septum is not warranted.  While the Veteran has reported that he experiences sinus infections and is prescribed antibiotics therefore, the medical evidence shows that Prednisone and Z-Paks were prescribed for asthma.  Accordingly, the medical evidence outweighs the Veteran's assertions.  While he is competent to report symptoms, the medical evidence shows the reasons requiring prescription medication, therefore his statements are outweighed.  It is noted that the Veteran is service-connected for obstructive sleep apnea with fatigue and reactive airway disease also claimed as chronic obstructive airway disease and asthma and chronic bronchitis/upper respiratory infection.  While the Veteran did have documented sinus infections in service, they were not chronic in service as the disorder was not found on separation examination.  Moreover, the medical evidence post-service does not show a diagnosis of sinusitis or any sinus disorder other than a deviated septum.  While the Veteran has reported that he experiences sinus infections, the medical evidence is most probative as to the diagnosis for his complaints.  The medical records indicate that he has a deviated septum with nasal airways obstruction.  Accordingly, the medical evidence outweighs the Veteran's assertions that he has sinusitis, as the evidence does not show that the Veteran is competent to diagnose sinus disorders.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vet. App. 428, 435 (2011), as to the specific issue in this case, which involves the diagnosis of sinusitis, this falls outside the realm of common knowledge of a lay person.  See Andréa v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the preponderance of the evidence is against finding that service connection for a sinus disorder other than a deviated septum is warranted.


ORDER

Service connection for a deviated septum is granted.

Service connection for a sinus disorder other than a deviated septum is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


